Exhibit 99.1 Investor Presentation August 2009 Equity One is a safe harbor in the storm. 1 1.Well-located, high quality, and productive grocery-anchored shopping centers 2.A healthy financial structure including a strong balance sheet, modest leverageand ample liquidity 3.A team who has proven to be disciplined allocators of capital 4.A portfolio with limited development commitments with anchors in place 5.A management team focused on building a long-term track record of relativeoutperformance and operational excellence.
